


110 HR 6634 IH: To amend the Internal Revenue Code of 1986 to allow dyed

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6634
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow dyed
		  diesel to be sold in rural areas for use in highway vehicles.
	
	
		1.Dyed diesel sold in rural
			 areas for use in highway vehicles
			(a)In
			 generalParagraph (1) of
			 section 4041(a) of the Internal Revenue Code of 1986 (relating to tax on diesel
			 fuel and kerosene in certain cases) is amended by adding at the end the
			 following new subparagraph:
				
					(D)Exception for
				fuel sold in rural areas for use in highway vehicles
						(i)In
				generalSubparagraph (A) shall not apply to any liquid sold in a
				rural area to any operator of a diesel-powered highway vehicle for use as a
				fuel in such vehicle.
						(ii)ExceptionClause
				(i) shall not apply to any sale for use in a vehicle which has a gross vehicle
				weight of 25,000 pounds or more.
						(iii)Rural
				areaFor purposes of this
				subparagraph, the term rural area means any area other
				than—
							(I)a city or town
				that has a population of greater than 50,000 inhabitants,
							(II)any urbanized area
				(as defined by the Bureau of the Census) contiguous and adjacent to a city or
				town described in subclause (I), and
							(III)any collection
				of census blocks contiguous to each other (as defined by the Bureau of the
				Census) that—
								(aa)is
				adjacent to a city or town described in subclause (I) or an urbanized area
				described in subclause (II), and
								(bb)has
				a housing density that the Secretary estimates is greater than 200 housing
				units per square mile.
								(iv)TerminationClause
				(i) shall not apply to any sale after 1 year after the date of the enactment of
				this
				subparagraph.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to sales
			 after the date of the enactment of this Act.
			
